DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2020 has been entered.
Applicant’s amendment/response filed 12/23/2020 has been entered and made of record. Claims 1, 8, and 15 were amended. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 9998663) in view of Khalsa et al. (US 2014/0199050) and Look et al. (US 2013/0016102).
Regarding claim 1, Francois teaches/suggests: A method comprising: 
a content model from a surround view, wherein the surround view is a multi-view interactive digital media representation and the content model is a foreground three-dimensional model including at least one object (Francois col. 4 ll. 10-17 “In some embodiments, the camera device 102 may include a plurality of instructions that, when executed, may cause a processor to capture a plurality of images of a subject while monitoring motion and orientation parameters as the camera device 102 is moved along the path 104. In some embodiments, the camera device 102 may detect when the plurality of images represents a surround view of the subject;” col. 28 ll. 28-42: “In certain embodiments, the resulting surround image may be interactive, allowing a user to rotate the image about an axis, and the rotating image may appear smooth.”); 
a context model from the surround view, wherein the context model is a background panoramic representation including scenery surrounding the at least one object (Francois col. 4 ll. 10-17 “In some embodiments, the camera device 102 may include a plurality of instructions that, when executed, may cause a processor to capture a plurality of images of a subject while monitoring motion and orientation parameters as the camera device 102 is moved along the path 104. In some embodiments, the camera device 102 may detect when the plurality of images represents a surround view of the subject.” [The claimed context model is an inherent feature of the surround view.]); 
Francois does not teach/suggest:
obtaining a content model from a surround view; 
obtaining a context model from the surround view; and 
generating an artificially rendered image corresponding to a first viewpoint by projecting the content model into a first frame corresponding to the first viewpoint and projecting the panoramic representation into the first frame.
Khalsa, however, teaches/suggests:
obtaining a content model (Khalsa [0025]: “A video stream with one or more objects of interest ("OOI") and associated projection metadata can be extracted from the source video stream and stored.”); 
obtaining a context model (Khalsa [0025]: “More specifically, step 110 of flow diagram 100 includes receiving a source video stream, and in step 120 extracting and compiling a static panoramic background image from the video stream using, for example, a mapping and tracking algorithm.”); and 
generating an artificially rendered image corresponding to a first viewpoint by projecting the content model into a first frame corresponding to the first viewpoint and projecting the panoramic representation into the first frame (Khalsa [0029]: “Subsequently, upon demand, the OOI video stream is available for display superimposed on the previously compiled static background image together with any optional associated ABO video stream(s);” [0050]: “One exemplary user can be a grandparent who was unable to attend a grandchild's birthday party which fortunately was recorded as a hybrid composite video panorama. The grandparent can navigate the birthday panorama and elect to view a video of the grandchild blowing out the birthday cake candle seamlessly superimposed on the static panoramic image, thereby providing a very realistic user experience without having to hog a lot of memory by avoiding the need to store the entire panoramic image in video format;” [0060]: “Many modifications and additions are also possible. For example, instead of storing OOI video streams, it is possible to store video frame orientation and sequence within a spherical-projected panoramic background, i.e., storing video frames instead of OOI video streams.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the foreground object and the background image of Francois to be extracted and composited for display as taught/suggested by Khalsa in order to provide a realistic user experience without the memory hog.

Francois as modified by Khalsa does not teach/suggest:
wherein the content model comprises one or more layers; 
wherein the context model comprises one or more layers; and 
wherein the artificially rendered image is generated by moving different layers in different motions.
Look, however, teaches/suggests moving different layers in different motions (Look [0039]: “An approach in accordance with various embodiments can instead utilize layers of graphical elements that can move at different rates with respect to each other, providing a sense of depth and three-dimensional movement ... In order to enhance that sense of distance, as well as to provide a sense of space and enable the user to obtain different views of the various elements, the layers can also move laterally with respect to each other at different rates, where the rate of movement is coupled with the relative size for that layer.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the foreground object and the background image of Francois to include moving layers as taught/suggested by Look in order to provide a sense of depth and three-dimensional movement. As such, Francois as modified by Khalsa and Look teaches/suggests:
wherein the content model comprises one or more layers (Francois col. 4 ll. 10-17 “In some embodiments, the camera device 102 may include a plurality of instructions that, when executed, may cause a processor to capture a plurality of images of a subject while monitoring motion and orientation parameters as the camera device 102 is moved along the path 104. In some embodiments, the camera device 102 may detect when the plurality of images represents a surround view of the subject;” Look [0039]: “An approach in accordance with various embodiments can instead utilize layers of graphical elements that can move at different rates with respect to each other, providing a sense of depth and three-dimensional movement.”); 
wherein the context model comprises one or more layers (Francois col. 4 ll. 10-17 “In some embodiments, the camera device 102 may include a plurality of instructions that, when executed, may cause a processor to capture a plurality of images of a subject while monitoring motion and orientation parameters as the camera device 102 is moved along the path 104. In some embodiments, the camera device 102 may detect when the plurality of images represents a surround view of the subject;” Look [0039]: “An approach in accordance with various embodiments can instead utilize layers of graphical elements that can move at different rates with respect to each other, providing a sense of depth and three-dimensional movement.”); and 
wherein the artificially rendered image is generated by moving different layers in different motions (Khalsa [0029]: “Subsequently, upon demand, the OOI video stream is available for display superimposed on the previously compiled static background image together with any optional associated ABO video stream(s);” Look [0039]: “In order to enhance that sense of distance, as well as to provide a sense of space and enable the user to obtain different views of the various elements, the layers can also move laterally with respect to each other at different rates, where the rate of movement is coupled with the relative size for that layer.”).

Regarding claim 2, Francois as modified by Khalsa and Look teaches/suggests: The method of claim 1, wherein obtaining the content model from the surround view includes extracting the content model from the surround view (Khalsa [0025]: “A video stream with one or more objects of interest ("OOI") and associated projection metadata can be extracted from the source video stream and stored.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Francois as modified by Khalsa and Look teaches/suggests: The method of claim 1, wherein obtaining the context model from the surround view includes extracting the context model from the surround view (Khalsa [0025]: “More specifically, step 110 of flow diagram 100 includes receiving a source video stream, and in step 120 extracting and compiling a static panoramic background image from the video stream using, for example, a mapping and tracking algorithm.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Francois as modified by Khalsa and Look teaches/suggests: The method of claim 1, wherein the content model and context model are projected according to the depth and orientation of the content model (Khalsa [0029]: “Subsequently, upon demand, the OOI video stream is available for display superimposed on the previously compiled static background image together with any optional associated ABO video stream(s);” [0050]: “One exemplary user can be a grandparent who was unable to attend a grandchild's birthday party which fortunately was recorded as a hybrid composite video panorama. The grandparent can navigate the birthday panorama and elect to view a video of the grandchild blowing out the birthday cake candle seamlessly superimposed on the static panoramic image, thereby providing a very realistic user experience without having to hog a lot of memory by avoiding the need to store the entire panoramic image in video format;” [0060]: “Many modifications and additions are also possible. For example, instead of storing OOI video streams, it is possible to store video frame orientation and sequence within a spherical-projected panoramic background, i.e., storing video frames instead of OOI video streams.”). Superimposing the foreground object on the background image meets the claimed projected according to the depth and orientation of the content model. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Francois as modified by Khalsa and Look teaches/suggests: The method of claim 1, wherein the surround view is generated from a plurality of images having location information (Francois col. 13 ll. 38-44: “In some embodiments, the feature point management module 220 may attempt to match feature elements that are independently identified in each frame based on a feature selection algorithm. In some embodiments, the feature point management module 220 may attempt to “locate” a feature point identified in a previous frame by searching the image for similar characteristics (e.g. color, relative location, etc.).”).

Claims 8-12 recite limitations similar in scope to those of claims 1-5, respectively, and are rejected using the same rationales. Francois as modified by Khalsa and Look further teaches/suggests a processor; and memory, the memory storing instructions (Francois col. 2 ll. 34-51: “In accordance with various embodiments, the methods and functions described herein may be implemented as one or more software programs running on a computer processor or controller circuit.”).

Claims 15-19 recite limitations similar in scope to those of claims 1-5, respectively, and are rejected using the same rationales. Francois as modified by Khalsa and Look further teaches/suggests a non-transitory computer readable medium storing instructions (Francois col. 2 ll. 34-51: “In accordance with various embodiments, the methods and functions described herein may be implemented as one or more software programs running on a computer processor or controller circuit.”).

Claims 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 9998663) in view of Khalsa et al. (US 2014/0199050) and Look et al. (US 2013/0016102) as applied to claims 5, 12, and 15 above, and further in view of Tian et al. (US 2012/0062756).
Regarding claim 6, Francois as modified by Khalsa and Look does not teach/suggest: The method of claim 5, wherein the surround view is generated by interpolating data between the plurality of images. Tian, however, teaches/suggests wherein the surround view is generated by interpolating data between the plurality of images (Tian [0128]: “In other words, view synthesis provides a means to synthesize the frames corresponding to a selected novel view of the scene by a virtual camera not present at the time the input videos were acquired. Given the pixel values of frames of one or more actual video and the depth values of points in the scene, the pixels in the frames of the synthesized video view can be generated by extrapolation and/or interpolation.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the surround view of Francois as modified by Khalsa and Look to include an interpolated image as taught/suggested by Tian in order for view synthesis.

Regarding claim 7, Francois as modified by Khalsa and Look does not teach/suggest: The method of claim 5, wherein the surround view is generated by extrapolating data from the plurality of images. Tian, however, teaches/suggests wherein the surround view is generated by extrapolating data from the plurality of images (Tian [0128]: “In other words, view synthesis provides a means to synthesize the frames corresponding to a selected novel view of the scene by a virtual camera not present at the time the input videos were acquired. Given the pixel values of frames of one or more actual video and the depth values of points in the scene, the pixels in the frames of the synthesized video view can be generated by extrapolation and/or interpolation.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the surround view of Francois as modified by Khalsa and Look to include an extrapolated image as taught/suggested by Tian in order for view synthesis.

Claims 13 and 20 recite limitations similar in scope to those of claim 6, and are rejected using the same rationale.

Claim 14 recites limitations similar in scope to those of claim 7, and is rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding “wherein the artificially rendered image is generated by moving different layers in different motions” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5557684 – layers of coherent motion
US 5706417 – layers of identical motion
US 2007/0064802 – occlusion by moving of layers
US 2012/0057006 – layers/depths in autostereoscopic display
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611